Citation Nr: 0708311	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 20, 1957 to August 
17, 1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

This case was previously remanded for further development by 
the Board in May 2004.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In September 2002, the veteran testified at an RO hearing.  
In September 2003, the veteran had a hearing before the an 
Acting Veterans Law Judge.  Transcripts of these hearings are 
associated with the claims file. 

In a November 2006 letter, the veteran was informed that the 
Acting Veterans Law Judge who conducted his September 2003 
hearing was no longer employed by the Board.  The letter 
informed the veteran that he had a right to another Board 
hearing.  To date, there is no response of record; as such, 
the Board can proceed to a decision in this claim. 


FINDING OF FACT

A back disorder, to include degenerative changes in the 
lumbar spine, was not manifest during service and the current 
disability is unrelated to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. 1101, 1131, 5102, 5103, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with August 2001 and January & 
April 2006 letters which included notification of what was 
required to substantiate his service connection claim.  These 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession pertaining to the claim.  Thus, the Board 
finds that VA fully notified the veteran of what was required 
to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claim, no effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, 
private treatment records and a VA examination.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for a back disability.  
In support of his claim, he testified at a September 2003 
hearing that he was on a chartered bus traveling between Camp 
Chaffee and Fort Polk in June or July of 1957, and there was 
accident where the bus rolled over.  He reported injuring his 
back, having bruises all over his back, and receiving pain 
pills after the accident.  The veteran stated that he never 
had a separation physical examination and that the insurance 
company for the bus he traveled on sent him a check for $5 
for his injury.  He also stated that doctors came to the 
accident site to examine him and he requested not to be taken 
to the hospital.  He also reported that he first saw a 
chiropractor for his back condition approximately a year and 
a half prior to the hearing, and was told that his current 
arthritis was due to the bus accident in 1957.  He reported 
that he was first diagnosed with a back disorder in 2000, but 
stated that his back hurt after he left service.  The veteran 
reported twisting his back in a truck in 2002 and going to 
the hospital.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records do not show any notation of a back 
injury.  Additionally, discharge examination does not show 
any back injury.  The veteran denied a history of arthritis 
and rheumatism, and the clinical evaluation of the spine and 
the musculoskeletal system was normal.

2000 private treatment records show mild degenerative 
arthritis of the lumbosacral spine and thoracic spine.  The 
veteran denied recent injury, and reported a remote history 
of a motor vehicle accident years ago and occasional pain 
since then.

2001 VA treatment records show arthritis 
In an undated letter from J. R. received in April 2002, he 
reported that the veteran suffers a great deal from the pain 
of a back injury.  A March 2002 letter from B. L. states that 
she has put lotions on the veteran's back since 1982.  A 
March 2002 letter from A. M. S. states he has known the 
veteran since 1946 and that he frequently complained of back 
pain due to an auto accident in-service.  A March 2002 letter 
from E. M. G., the veteran's sister, stated that the veteran 
complained of back pain after returning from the military and 
used home remedies for treatment.  

June 2002 treatment records from the Kimble chiropractic 
clinic show that the veteran should apply ice to the injured 
area. 

In a November 2003 letter from Mr. A. M., he reported joining 
the Army in June 1957 in San Antonio; from there, he stated 
that he was sent to Fort Chaffey and met the veteran.  After 
a few days, they were transported in a convoy of buses to 
Fort Polk, Louisiana.  Mr. A. M. reported that the bus had an 
accident when it hit a boy riding a horse across the highway.  
He stated that he was sitting three seats behind the driver 
on the aisle side and was asleep, but woke when the bus blew 
the horn and slammed the brakes.  The bus went off the road 
and into a steep shoulder of the hill, then making a complete 
roll over.  After getting out of the bus, he remembers the 
veteran saying how much his back was hurting and that a bunch 
of men had fallen on top of him.  Later, Mr. A. M. reported 
that the veteran would tell him about his back hurting in 
basic training.  Mr. A. M. stated that after basic training 
ended they went their separate ways until reunited a few 
weeks ago.  

In a March 2005 letter, Mr. G stated that the veteran was 
told by Dr. K. that the arthritis had been forming in his 
back about 44 to 45 years ago and that the veteran reported 
an injury in service in 1957. 

In a May 2005 letter, the veteran stated that the insurance 
company is no longer in business.  In the same letter, the 
veteran reported that Dr. K. asked him if he had an old 
injury, and the veteran told him that it was in 1957.  

Dr. H., D.C., in a March 2005 letter, stated that the veteran 
has subluxation of lumbar (all levels), 
ostcoarthritis/spondylarthritis, radicular neuralgia-lumbar, 
and lumbar intersegmental dysfunction.  Dr. H. stated that 
the veteran has evidence of lumbosacral degenerative changes 
occurring many years ago.  

At a May 2006 VA examination, the examiner reviewed the 
claims folder and the May 2004 remand.  The veteran reported 
back pain since the military in 1957.  The diagnoses were 
degenerative arthritis lumbosacral spine, mild, primarily 
affecting the facet joints with mild intervertebral disc 
disease, essentially normal for age.  The examiner opined 
that the veteran's mild degenerative arthritis and mild 
intervertebral disc syndrome were age-related and not the 
result of an injury to his back, which reportedly occurred in 
a bus accident in 1957.  The examiner based this opinion on 
several rationales.  First, there was a "disconnect" 
between the veteran's claimed time spent at Fort Chaffee and 
the transportation to Fort Polk.  Service medical records 
indicate that he was inducted into the military on June 20, 
1957 and he was at Fort Polk by the 24th of June, a period of 
only five days.  The veteran contends that he spent several 
weeks at Camp Chaffee (Fort Chaffee) in Arkansas and that it 
was the source of his bus transportation from Fort Chaffee to 
Fort Polk.  Additionally, there is no evidence of any 
significant injury to the veteran's back either by motor 
vehicle accident or by activities related to basic training 
indicated on his chronological records of health care.  The 
examiner noted that the veteran's dental records also reflect 
that the veteran was in Fort Polk dated June 28, 1957.  The 
examiner also questioned the validity of the buddy statement 
from A.M., in regards to the specifics of his recall of 
events (noting such minute details as exactly where he sat on 
the bus), recalling specifically seeing the veteran 
immediately after the accident and then not again until over 
40 years later, then finally the statement that he completed 
basic training with the veteran at Fort Polk when the 
evidence of record is that the veteran did not complete basic 
training at Fort Polk but was discharged before even 60 days 
of active duty.  

The examiner also stated that with regards to the medical 
rationale for the veteran's current back complaints and its 
relationship to any potential injury in 1957, if the veteran 
had sustained any significant trauma to his spine in 1957 it 
would have been reflected in the treatment of any injuries 
sustained in a timely manner at Fort Polk or other medical 
facilities available to the veteran.  There is no evidence on 
his service medical records that he received such care, there 
is no evidence of an old bony structure of the spine, i.e. an 
old fracture, and there is no evidence of significantly soft 
tissue injuries to the spine demonstrated by relatively 
normal disc heights and relatively normal contours of the 
lumbosacral spine.  If the veteran had sustained a 
significant soft tissue injury to the discs, it would be 
within a reasonable medical probability that an accelerated 
process of intervertebral disc disease would have been noted 
as early as 30 and certainly by age 40.  The veteran is now 
66 and the degenerative changes in his lumbosacral spine are 
essentially normal for his age.  The examiner opined that the 
veteran did not sustain a significant trauma to his lower 
back and that the contention by his treating chiropractor 
that he did is not based on reasonable medical probability.  
The veteran's current lumbar spine condition is more likely 
than not due to age-related degenerative changes/processes in 
his lumbar spine and is not the result of trauma sustained in 
1957.

As a back disorder, to include degenerative changes in the 
lumbar spine were first documented after service in 2000, the 
remaining question is whether the evidence establishes that 
this condition can be linked to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In the present claim, there is no medical or X-ray evidence 
of a back condition, to include degenerative changes of the 
lumbar spine, until well over 40 years post-service.  There 
is also no evidence of continuity of symptomatology other 
than unsupported lay statements.  The veteran and his friends 
claim that he has experienced ongoing back problems and 
treatment since separation.  However, there is no probative 
medical evidence of a diagnosis of a back condition until 
2000.  The veteran does not provide evidence of any medical 
treatment for his condition until 2000 or decades after his 
separation from service.  Although symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage v. Gober, 10 Vet. App. 488, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Here, the veteran and 
his friends report he has had back pain since the reported 
accident.  However, when examined for discharge purposes, he 
denied a pertinent history and the clinical evaluation 
disclosed that the spine and musculoskeletal system were 
normal.  The Board finds that the veteran's denial of a 
pertinent history during service and the normal findings on 
clinical evaluation are more probative than his remote 
statements that he has had problems since an in-service 
accident.  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]. 

Additionally, there is not a medical opinion showing a nexus 
between any claimed in-service back injury and the current 
degenerative changes in the back.  The May 2006 VA examiner 
stated that the veteran's current lumbar spine condition is 
more likely than not due to age-related degenerative 
changes/processes in his lumbar spine and is not the result 
of trauma sustained in 1957.  The examiner based this opinion 
on the fact that if there had been significant trauma to the 
spine in 1957, 
it would have been reflected in the treatment of any injuries 
at Fort Polk.  Additionally, the VA examiner noted that there 
was no evidence of an old bony structure of the spine, i.e. 
an old fracture, and no evidence of significantly soft tissue 
injuries to the spine.  The VA examiner also noted that if 
the veteran had sustained a significant soft tissue injury to 
the discs, it would be within a reasonable medical 
probability that an accelerated process of intervertebral 
disc disease would have been noted as early as 30 and 
certainly by age 40; whereas the veteran is now 66 and the 
degenerative changes in his lumbosacral spine are essentially 
normal for his age.  Therefore, there is no medical opinion 
of a nexus between the purported accident in-service and the 
current injury.

The Board recognizes that the veteran reported that the Dr. 
K. had told him that the current back condition was due to 
the an old injury and the letter from Dr. H. stating that the 
veteran has evidence of lumbosacral degenerative changes 
occurring many years ago.  In the present claim, the Board 
finds the veteran's reports of Dr. K. statements not to be 
persuasive, considering that "the connection between what a 
physician said and the layman's account of what he 
purportedly said "when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).  The Board also 
assigns very little probative value to the opinion of Dr. H.  
Dr. H.'s letter only reports that the lumbosacral 
degenerative changes occurred many years ago; he did not 
state that they were related to or caused by any injury, to 
include any possible injury in service.  Thus, as there is 
not a medical nexus opinion of record, service connection is 
not warranted. 

Finally, the Board recognizes that the veteran and his 
friends contend that his current back pain is related to 
service.  The Board notes that the veteran testified that he 
was in a bus accident while in service and submitted the 
letter of Mr. A. M. as lay evidence of this bus accident.  
While the Board makes no determinations as to the credibility 
of the veteran or Mr. A. M., these statements do not provide 
a medical nexus between the current back condition and any 
purported accident in-service.  This type of determination is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present claim, there is a medical opinion of record 
specifically stating that the veteran's current back 
condition is not related to any injury in-service, which 
outweighs the veterans and any other lay persons opinions.

In summary, a back disorder, to include degenerative changes 
of the lumbosacral spine, is not shown by the medical 
evidence of record until decades post-service and the only 
persuasive medical opinion of record does not suggest a nexus 
between a current back condition and service. The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, to include 
degenerative changes of the lumbosacral spine.  The doctrine 
of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, it is not 
applicable.  38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for a back disorder is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


